Writ of Mandamus

LARRY K. LENORA, Chief Justice.
NOW, on this 15th day of July 2005, this matter comes before the Supreme Court before the Honorable Chief Justice Larry K. Lenora and Associate Justices Timothy Posey and Montie Deer for Oral Arguments on the Appellants application for Writ of Mandamus. The Appellant, Carol Holmes, appears in person represented by James J. Hodgens. The Appellee, Election Board, appears in person represented by D. Michael McBride III. The Appellee, Delores Byford, appears In person represented by Marjorie Roane Black. The Court after having examined the file and records in this case and having heard the oral arguments from all parties, having fully considered the evidence and being fully advised in the premises FINDS unanimously:
That for reasons cited in Young v. Election Board, case number SC-01-01, this *817Court determines that Section 401 of the Sac and Fox Election Ordinance is unconstitutional in its totality;
That the Writ of Mandamus is granted;
That pursuant to Article 5 Section 6 of the Constitution of the Sac and Fox Nation, the Election Board is directed to re-institute the entire election, including the filing period without any of the Section 401 restrictions to filing for office;
That all refiling candidates shell not be required to pay an additional filing fee.
IT IS SO ORDERED.
Not participating: JIM MERZ, Associate Justice; JOHN J. MCCLELLAND, Vice Justice.